DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 25, on the first two lines, states that more processing aid materials comprise “enzymes”.  There is no support for this statement in submitted specification, and indeed these enzymes are defined as “stain removing” materials.  Applicant is required to address this issue and make corresponding clarification/correction.  For the purpose of examination, these enzymes are construed as stain removers.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 13 recites the broader recitation for fragrance amount on line 3 and down to the narrower limitations on lines 5 and 7.  By the same token, claim 14 recites the broader recitation for fragrance amount on line 3 and the narrower limitations on lines 5 and 7.  For line 9 the claimed fragrance amount is a different range from the above 3 lines.  
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Applicant is required to address this issue.

Claim 27 is also rejected because of claiming three different amounts (last one being the narrowest) for “hypoallergenic synthetic fragrance”. Applicant is required to address this indefiniteness. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. (WO 2021/062404 A1) in view of Holland et al. (US 2017/0066998 A1).
Regarding claims 1, 3-6 and 21-24,  Baxter teaches a laundry detergent composition; [abstract, claim 1], comprising a sugar-based surfactant (alkyl polyglucoside; pg. 3: Parag 6, lauryl glucoside; pg. 14: Parag. 4) in the amounts such as 1-80 % or 1-99 %; [claims 1, 3], processing material (provided by instant applicant Pg.Pub; glycols; 33) such as alcohols and diols, 1-2 propane diol; [27: Parag. 2], softener material; [4: Parag. 6, 26: Parag. 3], preservatives such as dipropylene glycol; [4: Parag. 6, 26: Parag. 3, 27: Parag. 3], chelating agents (EDTA) in the amounts of 0.1-15 %; [27: Parag. 4, 35: Table], wherein the composition is devoid of sulfate surfactants.  Composition further comprises enzymes such as lipase, cellulase or protease; [28: Parag. 3]. 
Regarding claims 1, 4, 6 and 21,  Baxter does not, expressly, teach concentration range (5-30% or  5-10%) of the instant “mixture”, it but teaches few concentrations of its components such as chelating agent.  However, it is noted that based on the preponderance of evidence on preference of Baxter in choosing high amounts of sugar-based surfactant (such as 1-99 % or 1-80%) it becomes obvious that the total amount of mixture would expectedly be in the percentage region similar to the instantly claimed amounts.  Furthermore, this mixture’s components are type of chemicals that are mostly used in lower amount which is evidenced by Holland (enzymes as stain remover in amounts of 0.0001-2 w%; 344,  processing aid such as 1-butanol and propylene glycol in less than 10 w%; 64, and anti-deposition in 0.1-5 w%; 325, 355) wherein their total amounts falls within the upper and lower limits as claimed instantly.  Therefor the selection of the total amount of the “mixture” is construed as a routine laboratory experimentation the does not impart patentability.  At the time of before the effective filing date of invention, it would have been obvious to select the mixture in the claimed range with the motivation of adjusting the synergistic combination of the laundry detergents components.
Baxter does not teach the anti-deposition (same as anti-redeposition) ingredient expressly.  However, the analogous art of Holland teaches a laundry treatment composition comprising this component in the amount of 0.1-5%; [325, 355].  At the time before the effective filing date of invention, it would have been obvious to add the anti-deposition material of Holland to Baxter’s composition with the motivation of preventing the soil resettling on the fabrics after being washed.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. (WO 2021/062401 A1) in view of Fry (US 2010/0083444 A1) and Holland et al. (US 2017/0066998 A1).
Regarding claim 10,  Baxter teaches a laundry detergent composition; [abstract, claim 1], comprising a sugar-based surfactant (alkyl polyglucoside; pg. 3: Parag 6, lauryl glucoside; pg. 14: Parag. 4) in the amounts such as 1-80 % or 1-99 %; [claims 1, 3], and fragrance such as traditional fragrances (same as essential oils) or perfumes; [pg. 30; Parag. 2], wherein the composition is free of sulfate surfactants.   
Baxter does not teach the amount of fragrance.  However, the analogous art of Fry teaches a laundry detergent composition (title, abstract) comprising fragrance such as linalool in the amounts of less than 30 w%; [16-17, 34].  At the time before the effective filing date of invention, it would have been obvious to select a higher amounts of fragrance with the motivation of neutralizing the stronger malodorant material from fabrics and clothing as taught above by Fry. 

Claims 11-12 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. (WO 2021/062401 A1) in view of Fry (US 2010/ 0083444 A1), as applied to claim 10, and further in view of Holland et al. (US 2017/0066998 A1).
Regarding claims 11-12, 25-27 and 29,  Baxter teaches a laundry detergent composition; [abstract, claim 1], comprising a sugar-based surfactant (alkyl polyglu-coside); [pg. 3: Parag 6], lauryl glucoside; [pg. 14: Parag. 4], in the amounts such as 1-80 % or 1-99 %; [claims 1, 3], processing material (provided by instant applicant Pg.Pub; glycols; 33) such as alcohols and diols, 1-2 propane diol; [27: Parag. 2], softener material such as monoglycerides or combination of glycerides (castor oil); [4: Parag. 6, 26: Parag. 3, pg. 29: Parag. 2], preservatives such as dipropylene glycol; [4: Parag. 6, 26: Parag. 3, 27: Parag. 3], chelating agents (EDTA) in the amounts of 0.1-15 %; [27: Parag. 4, 35: Table], wherein the composition is devoid of sulfate surfactants.  Composition further comprises enzymes such as lipase, cellulase or protease; [28: Parag. 3]. Baxter does not teach any hypoallergenic synthetic fragrance, and it teaches traditional fragrances (same as essential oils); [pg. 30; Parag. 2]. 
Baxter does not, expressly, teach concentration range (5-30% or  5-10%) of the instant “mixture”, it but teaches few concentrations of its components such as chelating agent.  However, it is noted that based on the preponderance of evidence on preference of Baxter in choosing high amounts of sugar-based surfactant (such as 1-99 % or 1-80%) it becomes obvious that the total amount of mixture would expectedly be in the percentage region similar to the instantly claimed amounts.  Furthermore, this mixture’s components are type of chemicals that are mostly used in lower amount which is evidenced by Holland, i.e. enzymes as stain remover in 0.0001-2%; [344], processing aid such as 1-butanol and propylene glycol; [in less than 10%; 64], and anti-deposition in 0.1-5%; [325, 355], wherein their total amounts falls within the limits as claimed instantly.  Therefore, the selection of the total amount of the “mixture” is construed as a routine laboratory experimentation the does not impart patentability.  At the time of before the effective filing date of invention, it would have been obvious to select the mixture in the claimed range with the motivation of adjusting the synergistic combination of the laundry detergents components.
Baxter does not teach the anti-deposition (same as anti-redeposition) ingredient expressly.  However, the analogous art of Holland teaches a laundry treatment composition comprising this component in the amount of 0.1-5%; [325, 355].  At the time before the effective filing date of invention, it would have been obvious to add the anti-deposition material of Holland to Baxter’s composition with the motivation of preventing the soil resettling on the fabrics after being washed.
Regarding claim 28, Baxter does not specifically teach the instantly claimed fragrances.  However, Fry teaches fragrances such as lavender; [15, 33, 49, claim 4].  It would have been obvious to select the lavender of Fry for Baxter’s composition with the motivation of meeting consumers’ preference in washing the clothing and fabrics.                                  

                                       Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/07/22

/LIAM J HEINCER/Primary Examiner, Art Unit 1767